


WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An order restricting publication in this proceeding
    under ss. 486.5(1), (2), (3), (4), (5), (6), (7), (8) or (9) or 486.6(1)
    or (2) of the
Criminal Code
shall continue.  These sections of the
Criminal
    Code
provide:

486.5 (1)
Unless an order is made under section
    486.4, on application of the prosecutor, a victim or a witness, a judge or
    justice may make an order directing that any information that could identify
    the victim or witness shall not be published in any document or broadcast or
    transmitted in any way if the judge or justice is satisfied that the order is
    necessary for the proper administration of justice.

(2)

On application of a justice
    system participant who is involved in proceedings in respect of an offence
    referred to in subsection 486.2(5) or of the prosecutor in those proceedings, a
    judge or justice may make an order directing that any information that could
    identify the justice system participant shall not be published in any document
    or broadcast or transmitted in any way if the judge or justice is satisfied
    that the order is necessary for the proper administration of justice.

(3)

An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice if it is not the purpose of the disclosure
    to make the information known in the community.

(4)

An applicant for an order
    shall


(
a
) apply in writing to the presiding judge or justice or, if
      the judge or justice has not been determined, to a judge of a superior court of
      criminal jurisdiction in the judicial district where the proceedings will take
      place; and


(
b
) provide notice of the
    application to the prosecutor, the accused and any other person affected by the
    order that the judge or justice specifies.

(5)

An applicant for an order
    shall set out the grounds on which the applicant relies to establish that the
    order is necessary for the proper administration of justice.

(6)

The judge or justice may hold
    a hearing to determine whether an order should be made, and the hearing may be
    in private.

(7)

In determining whether to make
    an order, the judge or justice shall consider


(
a
) the right to a fair and public
      hearing;



(
b
) whether there is a real and substantial risk that the
      victim, witness or justice system participant would suffer significant harm if
      their identity were disclosed;

(
c
) whether the victim, witness or justice system participant
      needs the order for their security or to protect them from intimidation or
      retaliation;

(
d
) societys interest in encouraging the reporting of offences
      and the participation of victims, witnesses and justice system participants in
      the criminal justice process;

(
e
) whether effective alternatives are available to protect the
      identity of the victim, witness or justice system participant;



(
f
) the salutary and deleterious
      effects of the proposed order;



(
g
) the impact of the proposed order on the freedom of
      expression of those affected by it; and



(
h
) any other factor that the judge or
      justice considers relevant.


(8)

An order may be subject to any
    conditions that the judge or justice thinks fit.

(9)

Unless the judge or justice
    refuses to make an order, no person shall publish in any document or broadcast
    or transmit in any way


(
a
) the contents of an application;



(
b
) any evidence taken, information given or submissions made
      at a hearing under subsection (6); or

(
c
) any other information that could identify the person
      to whom the application relates as a victim, witness or justice system
      participant in the proceedings.  2005, c. 32, s. 15.


486.6 (1)
Every person who fails to comply
    with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.


(2)
For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 205, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. L.S., 2012 ONCA 203

DATE: 20120330

DOCKET: C54108

Rosenberg, Armstrong and Juriansz JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

L.S., L. V., R. V

Appellants

Peter R. Boushy, for the appellants

Andreea Baiasu, for the respondent

Heard and endorsed: March 23, 2012:

On appeal from the decision of Justice Dale Parayeski, of
    the Superior Court of Justice, dated July 29, 2011, dismissing the summary
    conviction appeal against sentence imposed by Justice Bernd E. Zabel of the
    Ontario Court of Justice, dated February 10, 2011.

APPEAL BOOK ENDORSEMENT

[1]

This application for leave to appeal was largely argued on the
    basis that
R. v. Peterson
(2005),
    201 C.C.C. (3d) 220 (Ont. C.A.),
sets the range of 4 to 8 months
    for failing to provide the necessaries for first offenders. We do not agree
    that
Peterson
does set the range for this type of offence.

[2]

We see no error of law and accordingly leave to appeal is
    refused.


